Case 1:99-mc-09999 Document 1391 Filed 09/03/19 Page 1 of 5 PageID #: 127099



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 PROXIMITY SENSORS OF TEXAS, LLC,

                         Plaintiff,
                                                      Civil Action No.
         v.
                                                      PATENT CASE
 VISHAY AMERICAS, INC.,
                                                      JURY TRIAL DEMANDED
                          Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Proximity Sensors of Texas (“PST” or “Plaintiff”) filed this Complaint against

Vishay Americas, Inc. (“Vishay” or “Defendant”) for infringement of U.S. Patent No. 7,050,043

(“the ’043 patent,” “the patent-in-suit,” or “the asserted patent”).

                                          THE PARTIES

       1.      Plaintiff is a Texas limited liability company with its principal place of business

located at 1400 Preston Road, Suite 400, Plano, Texas 75093.

       2.      Defendant is a Delaware corporation with its principal place of business located at

63 Lancaster Avenue, Malvern, Pennsylvania 19355. Defendant does business in the State of

Delaware and in this judicial district. Defendant can be served with process through its registered

agent at Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808.

                                 JURISDICTION AND VENUE

       3.      Plaintiff brings this action for patent infringement under the patent laws of the

United States, namely 35 U.S.C. §§ 271, 281, and 284-285, among others.

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1338(a),

and 1367.




                                                  1
Case 1:99-mc-09999 Document 1391 Filed 09/03/19 Page 2 of 5 PageID #: 127100



       5.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1400(b).

Defendant is a Delaware Corporation.

       6.      Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to due process and/or the Delaware Long Art Statute, due at least to its substantial

business in this State and judicial district, including: (a) regularly doing or soliciting business,

engaging in other persistent conduct, and/or deriving substantial revenue from goods sold, and

services provided, to Delaware residents; and (b) Defendant is a Delaware Corporation.

                                    THE PATENT-IN-SUIT

       7.      The ʼ043 patent lawfully issued on May 23, 2006 and stems from Application No.

10/628,438, filed on July 29, 2003. The ʼ043 patent is entitled “Optical Apparatus.” A copy of

the ʼ043 patent is attached hereto as Exhibit 1.

       8.      The named inventors on the patent-in-suit are Chien-Chang Huang, Chun-Huang

Lin, and Jeng-Feng Lan.

       9.      Each asserted claim in the patent-in-suit is presumed valid and directed to patent

eligible subject matter.

       10.     Each asserted claim in the patent-in-suit is directed to patent eligible subject matter

under 35 U.S.C. § 101.

               COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,050,043

       11.     Plaintiff incorporates paragraphs 1 through 10 herein by reference.

       12.     This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.

       13.     Plaintiff is the owner of the ’043 patent with all substantial rights to the ’043 patent

including the right to enforce, sue, and recover damages for past infringement.




                                                   2
Case 1:99-mc-09999 Document 1391 Filed 09/03/19 Page 3 of 5 PageID #: 127101



         14.     The ’043 patent is valid, enforceable and was duly issued in fully compliance with

Title 35 of the United States Code.

                         DIRECT INFRINGEMENT (35 U.S.C. § 271(a))

         15.     Defendant has infringed one or more claims of the ’043 patent in this judicial

district and elsewhere in Delaware and the United States.

         16.     In particular, Defendant has, and continues to, directly infringe at least claims 1, 2,

3, and 5 of the ’043 patent by, among other things, making, using, selling, offering to sell, selling

within, and/or importing into the United States proximity sensors, including but not limited to its

VCNL4200 sensor (“the Vishay Accused Products”).

         17.     Attached hereto as Exhibit 2, and incorporated herein by reference, is a claim chart

detailing how the Vishay Accused Products infringe the ʼ043 patent.

         18.     Defendant is liable for these infringements of the ’043 patent pursuant to 35 U.S.C.

§ 271.

         19.     Plaintiff has been damaged as a result of Defendant’s infringing conduct described

in this Count. Defendant is, thus, liable to Plaintiff in an amount that adequately compensates

Plaintiff for Defendant’s infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

               INDIRECT INFRINGEMENT (35 U.S.C. § 271(c) - INDUCEMENT)

         20.     Plaintiff also contends that, on information and belief, Defendant has, and continues

to, indirectly infringe the ’043 patent by inducing manufacturers of devices that incorporate the

Vishay Accused Products (e.g., smartphones, tablets, etc.) to infringe at least claim 1, 2, 3, and 5

of the ʼ043 patent via at least their use of the Vishay Accused Products.




                                                   3
Case 1:99-mc-09999 Document 1391 Filed 09/03/19 Page 4 of 5 PageID #: 127102



        21.     Defendant has had knowledge of the ’043 patent since at least service of the original

complaint in this matter.

        22.     Despite having knowledge of the ’043 patent, Defendant has, on information and

belief, specifically intended and continues to specifically intend for manufacturers of devices that

include the Vishay Accused Products to use, sell, offer to sell, and/or import such products in a

manner that causes direct infringement of the ’043 patent, including at least claims 1, 2, 3, and 5.

        23.     More specifically, despite having knowledge of the ’043 patent, Defendant has, on

information and belief, provided, and continues to provide, instructional materials, datasheets, and

other technical information about the Vishay Accused Products to manufacturers of devices that

include the Vishay Accused Products that specifically cause, teach, and encourage manufacturers

to use, offer to sell, sell and/or import Vishay Accused Products via devices (e.g., smartphones,

tablets, etc.) that include the Vishay Accused Products.

        24.     Plaintiff has been damaged as a result of Defendant’s infringing conduct described

in this Count. Defendant is, thus, liable to Plaintiff in an amount that adequately compensates

Plaintiff for Defendant’s infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                         JURY DEMAND

        Plaintiff requests a trial by jury pursuant to Rule 38 of the Federal Rules of Civil Procedure.

                                     PRAYER FOR RELIEF

        Plaintiff asks that the Court find in its favor and against Defendant and that the Court grant

Plaintiff the following relief:

    a. Judgment that one or more claims of the ’043 patent has been infringed directly or
       indirectly, either literally and/or under the doctrine of equivalents, by Defendant;




                                                  4
Case 1:99-mc-09999 Document 1391 Filed 09/03/19 Page 5 of 5 PageID #: 127103



   b. Judgment that Defendant account for and pay to Plaintiff all damages to, and costs incurred
      by, Plaintiff because of Defendant’s infringing activities and other conduct complained of
      herein, including an accounting for any sales or damages not presented at trial;

   c. Judgment that Defendant account for and pay to Plaintiff a reasonable, ongoing, post-
      judgment royalty because of Defendant’s infringing activities and other conduct
      complained herein;

   d. That Plaintiff be granted pre-judgment and post judgment interest on the damages caused
      by Defendant’s infringing activities and other conduct complained of herein; and

   e. That Plaintiff be granted such other and further relief as the Court may deem just and proper
      under the circumstances.


DATED: September 3, 2019                            DEVLIN LAW FIRM LLC

                                                    /s/ Timothy Devlin
                                                    Timothy Devlin (No. 4241)
                                                    1526 Gilpin Avenue
                                                    Wilmington, DE 19806
                                                    P. 302-449-9010
                                                    tdevlin@devlinlawfirm.com

                                                    COUNSEL FOR PLAINTIFF
                                                    PROXIMITY SENSORS OF TEXAS, LLC

OF COUNSEL:

Timothy E. Grochocinski
Illinois Bar No. 6295055
tim@nbafirm.com
Joseph P. Oldaker
Illinois Bar No. 6295319
joseph@nbafirm.com
NELSON BUMGARDNER ALBRITTON PC
15020 S. Ravinia Ave., Suite 29
Orland Park, Illinois 60462
P. 708-675-1975




                                                5
